Title: John Adams to Abigail Adams, 2 May 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Hartford May 2d. 1775
     
     Our Hearts are bleeding for the poor People of Boston. What will, or can be done for them I cant conceive. God preserve them.
     I take this opportunity, to write, by our Committee who were sent to this Colony, just to let you know that I am comfortable, and shall proceed this afternoon.
     Pray write to me, and get all my Friends to write and let me be informed of every Thing that occurs.
     Send your Letters to Coll. Palmer or Dr. Warren, who will convey them—they will reach me, sooner or later. This Colony is raising 6000 Men. Rhode Island 1500. N. York has shut up their Port, seized the Custom House, Arms, Ammunition &c., called a Provincial Congress, and entered into an Association to stand by whatever shall be ordered by the Continental and their Provincial Congress. Dr. Cooper is fled on board a Man of War and the Tories are humbled in the Dust.
     I have just made a Visit to your Cousin Austin, who is very well. Tell my Brothers I have bought some military Books and intend to buy more, so that I shall come back qualified to make them compleat officers. Write me whether Either of my Brothers intend to take a Command in the Army. I wont Advise them, but leave them to their own Inclinations and Discretion. But if they should incline they should apply to Coll. Palmer and Dr. Warren soon.
    